DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         CROSS-REFERENCE TO RELATED APPLICATIONS 
2.	This application is a U.S. national phase application filed under 35 U.S.C. § 371 of 
International Application No. PCT/JP2018/048242, filed December 27, 2018, designating the United States, which claims priority from Japanese Patent Application 2017-254726, filed December 28, 2017, which are hereby incorporated herein by reference in their entirety.

   				               Allowable Subject Matter
3.  	Claims 1-12 allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claim 1, the prior art failed to disclose or reasonably suggest wherein the first electrode has a first surface facing the first substrate and a second surface opposite the first surface facing the second electronic member, and wherein the first electronic member further comprises an insulating layer formed on the second surface of the first electrode facing the second electronic member and wherein the adhesive layer comprises: a first conductive particle being a dendritic conductive particle; and a second conductive particle being a conductive particle other than the first conductive particle and the second conductive particle comprising a non- conductive core and a conductive layer provided on the core. 



Remarks:
The closest prior art is Day, Jr et al., (US 2009/0189254 A1, cited previously), and US 10,633559 by Engeldinger. However, the reference teaches or suggest the claimed invention, for instance “......wherein the connecting member comprises: a first conductive particle being a dendritic conductive particle; and a second conductive particle being a conductive particle other than the first conductive particle and the second conductive particle comprising a non- conductive core and a conductive layer provided on the core”, as recited in the claim.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    

                                      Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899